DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Shoichi et al. (JP 2003-232562 A submitted on 1449 JP patent number 3889637 B2) in view of Kollsman (U.S. 2,100,604 A), Correll (U.S. 5,595,339 A) and Gajina (U.S. 2010/0201232 A1).
With regard to claim 8, Shoichi discloses an air conditioner packaging that includes an upper cover that covers an opening of a main body (13, Fig. 1) of an air conditioner (1, Fig. 1), and a body cover that surrounds sides of the main body (21, Fig. 1) of the air conditioner and attaches to the upper cover (¶ 28), wherein the upper cover covers the opening of the main body of the air conditioner through which components inside the main body are exposed (¶ 14), the upper cover includes: a first face (top of 13, Fig. 1) and a second face opposite to the first face (unseen bottom of 13).

Kollsman teaches a template (1, Fig. 1) that can replace the upper cover of the air conditioning packaging; the template having a first face (Fig. 1) and a second face (opposite of the first face) that includes a printed alignment border (dashed line around 1, Fig. 1) that can be shaped to match a lower surface of an instrument board or air conditioner main body opening as needed (C2:L51-55). 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the template as taught by Kollsman to modify the invention of Shoichi in order to use rough, irregular cut-outs in the board or ceiling which do not require expert skill and the more or less inaccurate angular positioning of the mounting screw holes (C2:L7-11).
Correll teaches a cut and bent up part (Correll, 35-38, Fig. 3) having a slit part (Correll, 46, Fig. 3) that mates with a protruding portion included in the main body of the air conditioner and capable of fixing the upper cover to the main body.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the cut and bent up part as taught by Correll to modify the invention of Shoichi in order to provide a box that can be 
Gajina discloses an air conditioner (1, Fig. 1) that includes a main body (4, Fig. 1) capable of being installed in a ceiling, the main body includes an opening that exposes components inside the main body (4b, Fig. 2) and a protruding portion (6b, Fig. 3).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the air conditioner as taught by Gajina to modify the invention of Shoichi in order to provide an air conditioner of a ceiling-embedded type in which a decorative panel can be easily mounted to an indoor unit body (¶ 05).
With regard to claim 9, Shoichi-Kollsman-Correll-Gajina as applied in claim 8 above discloses the claimed invention.
Further, Correll teaches wherein the packing material has the cut and bent up part at such a position that the protruding portion located on the main body at an outside of the opening is capable of being inserted into the slit part (Correll, Fig. 3).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the position of the cut and bent up part as taught by Correll to modify the invention of Shoichi-Kollsman-Correll-Gajina in order to produce a blank with the shortest possible length and width which can be manufactured with a minimum of material and cost (C3:L1-3).
With regard to claim 10, Shoichi-Kollsman-Correll-Gajina as applied in claim 8 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the hanging bolt system as taught by Gajina to modify the invention of Shoichi-Kollsman-Correll-Gajina in order to provide a panel fastening member that fastens the decorative panel so as to be advanceable and retractable (¶ 07).
With regard to claim 13, Shoichi-Kollsman-Correll-Gajina as applied in claim 8 above discloses the claimed invention.
Further, Correll teaches wherein the cut and bent up part is formed by bending a part of the upper cover (C5:L14-17).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the bent up part of the upper cover to form the cut and bent up part as taught by Correll to modify the invention of Shoichi-Kollsman-Correll-Gajina in order to provide an easily produced blank that can be used to make a cover that can easily connect to an air conditioning unit.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Shoichi in view of Correll, Kollsman and Gajina.
With regard to claim 11, Shoichi discloses an air conditioner packaging that includes an upper cover that covers an opening of a main body (13, Fig. 1) of an air conditioner (1, Fig. 1), and a body cover that surrounds sides of the main body (21, Fig. 
Shoichi does not disclose a cut and bent up part having a slit part that mates with the protruding portion included in the main body of the air conditioner and configured to fix the upper cover to the main body, wherein a printed portion serving as the cut and bent up part is printed on a portion of the air conditioner packaging that is made of cardboard, and the cut and bent up part is formed by making an incision along the printed portion or an air conditioner that includes a main body to be installed in a ceiling, the main body includes an opening that exposes components inside the main body and a protruding portion.
Correll teaches a cut and bent up part (Correll, 35-38, Fig. 3) having a slit part (Correll, 46, Fig. 3) that mates with a protruding portion included in the main body of the air conditioner and capable of fixing the upper cover to the main body.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the cut and bent up part as taught by Correll to modify the invention of Shoichi in order to provide a box that can be manufactured in multiple units in an inverted-and-mated configuration, thereby providing a substantial savings in material and cost (C2:L61-63).
Kollsman teaches a template (1, Fig. 1) that can replace the upper cover of the air conditioning packaging; the template having a first face (Fig. 1) and a second face (opposite of the first face) that includes a printed alignment border (dashed line around 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the template as taught by Kollsman to modify the invention of Shoichi in order to use rough, irregular cut-outs in the board or ceiling which do not require expert skill and the more or less inaccurate angular positioning of the mounting screw holes (C2:L7-11).
Gajina discloses an air conditioner (1, Fig. 1) that includes a main body (4, Fig. 1) capable of being installed in a ceiling, the main body includes an opening that exposes components inside the main body (4b, Fig. 2) and a protruding portion (6b, Fig. 3).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the air conditioner as taught by Gajina to modify the invention of Shoichi in order to provide an air conditioner of a ceiling-embedded type in which a decorative panel can be easily mounted to an indoor unit body (¶ 05).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Shoichi in view of Correll, Kollsman and Gajina as applied in claim 11 above in further view of Chang et al. (U.S. 2014/0056555A1).

Shoichi-Correll-Kollsman-Gajina does not disclose wherein the printed portion is printed with antistatic ink.  
Chang teaches a method of printing with antistatic ink (Fig. 4).  
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the antistatic ink as taught by Chang to modify the invention of Shoichi-Correll-Kollsman-Gajina to suppress the generation of static electricity (Chang; ¶ 07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735